Exhibit 12 ONEOK Partners, L.P. Computation of Ratio of Earnings to Fixed Charges Years Ended December 31, (Unaudited) 2009 2008 2007 2006 2005 (Thousands of dollars) Fixed Charges, as defined Interest on long-term debt $ 207,684 $ 172,810 $ 146,046 $ 136,533 $ 90,066 Other interest 12,136 12,426 4,714 439 3 Amortization of debt discount, premium and expense 2,337 1,942 1,765 (2,294 ) (2,379 ) Interest on lease agreements 3,641 6,341 6,392 5,605 1,522 Total Fixed Charges 225,798 193,519 158,917 140,283 89,212 Earnings before income taxes and undistributed income of equity method investees 468,611 618,848 417,305 501,595 189,042 Earnings available for fixed charges $ 694,409 $ 812,367 $ 576,222 $ 641,878 $ 278,254 Ratio of earnings to fixed charges 3.08 x 4.20 x 3.63 x 4.58 x 3.12 x For purposes of computing the ratio of earnings to fixed charges, "earnings" consists of pre-tax income from continuing operations before adjustment for income or loss from equity investees plus fixed charges and distributed income of equity investees, less interest capitalized. "Fixed charges" consists of interest charges, the amortization of debt discounts and issue costs and the representative interest portion of operating leases.
